     Case 2:19-cv-00664-JLB Document 31 Filed 06/09/21 Page 1 of 3 PageID 1925




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

IN RE: MARTIN J. MCCARTHY and
LAURA MCCARTHY,

              Debtors.


MARTIN J. MCCARTHY and LAURA
MCCARTHY,

            Appellants,

v.                                              Case No. 2:19-cv-664-JLB
                                               Bankr. No. 9:17-bk-6512-FMD

RAVENWOOD HOMES, LLC,

              Appellee.
                                        /

                                      ORDER

        On January 31, 2020, this Court “dismissed” the briefing of pro se Appellants

Martin J. McCarthy and Laura McCarthy (collectively, the “McCarthys”) without

prejudice because it cited documents that were not transmitted with the record on

appeal. (Doc. 10.) The Court further noted that the record on appeal was

inadequate to resolve this case. As a solution, the Court “submitted” the case to the

Bankruptcy Court to resolve the McCarthys’ ongoing disputes with Appellee

Ravenwood Homes, LLC (“Ravenwood”) over what documents constituted the record

on appeal. (Doc. 15.) The Bankruptcy Court eventually resolved the parties’

dispute by directing the Clerk to supplement the record with certain documents but
  Case 2:19-cv-00664-JLB Document 31 Filed 06/09/21 Page 2 of 3 PageID 1926




not with others. (Doc. 22-1.) The supplemental records have since been

transmitted to this Court. (Docs. 23, 26, 27.)

      On September 8, 2020, the McCarthys filed an amended initial brief. (Doc.

28.) Instead of filing a response brief, Ravenwood moved to strike the brief and

dismiss the appeal with prejudice, arguing that the McCarthys’ brief still relies on

improper sources. (Doc. 29.) Ravenwood’s motion identifies the following improper

sources: (1) publicly available documents from the McCarthys’ state-court

foreclosure action, (2) documents which the Bankruptcy Court did not designate or

only partially designated for transmission, and (3) the McCarthys’ prior briefing,

which the Court “dismissed.” (Doc. 29 at 9–11.) Ravenwood also takes issue with

the McCarthys citing statements from individuals who did not testify during the

related state court proceedings or before the Bankruptcy Court. (Id. at 11–14.)

      Federal Rule of Bankruptcy Procedure 8020(b) allows district courts sitting in

an appellate capacity to sanction parties for any misconduct, “including failure to

comply with any court order.” Even so, “[t]he dismissal of a bankruptcy appeal is

[a] . . . drastic measure.” United States v. Manning, 220 B.R. 328, 330 (E.D. Tex.

1998). “[I]t is to be used only in extreme circumstances, where there is a clear

record of delay or contumacious conduct, and where lesser sanctions would not

serve the best interests of justice.” Wieckiewicz v. Educ. Credit Mgmt. Corp., 443 F.

App’x 449, 451 (11th Cir. 2011) (quoting Boazman v. Econ. Lab’y, Inc., 537 F.2d 210,

212 (5th Cir.1976)). After carefully examining Ravenwood’s motion and the

McCarthys’ pro se brief, the Court does not believe dismissal is an appropriate




                                          2
  Case 2:19-cv-00664-JLB Document 31 Filed 06/09/21 Page 3 of 3 PageID 1927




sanction in this case. The Court’s initial concern about an inadequate record on

appeal has been addressed by the Bankruptcy Court’s supplementation. While the

McCarthys’ pro se brief may not be a model of clarity, it is clear enough for

Ravenwood to file a thoughtful response on the merits instead of attempting to

dispose of this appeal on technical grounds. If Ravenwood believes the McCarthys

are relying on material that is irrelevant or otherwise improper for consideration by

this Court, then Ravenwood should address these concerns in a brief on the merits.

      Accordingly, it is ORDERED:

      1.     Ravenwood’s motion to strike the initial brief and dismiss the appeal

             with prejudice (Doc. 29) is DENIED.

      2.     No later than July 5, 2021, Ravenwood shall file a response brief.

             The McCarthys may file a reply brief no later than 14 days after

             they are served with Ravenwood’s response.

      3.     The “reply brief” that the McCarthys erroneously filed on October 16,

             2020, in response to Ravenwood’s motion to strike is STRICKEN. The

             McCarthys may file a new reply brief as directed above.

      ORDERED in Fort Myers, Florida, on June 9, 2021.




                                          3
